DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to an oligonucleotide composition, comprising a plurality of primers, each primer comprising a target nucleic acid specific sequence (TS) and wherein the plurality of primers comprises two or more quality control sequence (QCS) selected from the group consisting of a first QCS (QCS1), wherein each nucleic acid position is fully randomized, a second QCS (QCS2), wherein one or more nucleic acid positions are partially randomized, a third QCS (QCS3), wherein one or more nucleic acid positions are fixed, a fourth QCS (QCS4), wherein all nucleic acid positions are fixed, a fifth QCS (QCS5), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are partially randomized, a sixth QCS (QCS6), wherein one or more nucleic acid positions are fully randomized and one or more nucleic acid positions are fixed, a seventh QCS (QCS7), wherein one or more nucleic acid positions are partially randomized and one or more nucleic acid position are fixed, and an eighth QCS (QCS8), wherein one or more nucleic acid positions are fully randomized, one or more 
Group II, claims 16-17, drawn to a method for assembling an oligonucleotide composition provided herein, comprising: a) providing an initial primer pool including a plurality of primers wherein each primer includes a target sequence; b) amplifying target polynucleotides from a sample using the initial primer pool; c) identifying a subgroup of primers in the initial primer pool wherein the products of amplification result in an inaccurate allelic ratio or increased formation of primer dimers; d) modifying one or more primers in the subgroup of primers wherein modifying comprises: i) modifying one or more primers to include a quality control sequence (QCS); ii) modifying one or more QCS to to include one or more extension sequences (ES); e) repeating steps b-d with modified primers until the products of amplification result in an accurate allelic ratio or decreased formation of primer dimers; thereby producing an optimized primer pool.
Group III, claims 18-26, drawn to a computer-implemented method of determining a nucleotide spacer sequence for disrupting primer dimer formation, comprising: receiving a set of primer sequences; determining, using at least one microprocessor, a plurality of candidate spacers between an adapter sequence and a gene-specific portion of the primer sequence, the determined plurality of candidate spacers comprises sequences that disrupt stable interactions between sequences of the set of primer sequences; computing, using at least one microprocessor, a set of candidate spacers that 
2.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features...those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The technical feature(s) shared by Groups I-III is a primer comprising a target-specific sequence and a spacer or quality control sequence like one of those recited in claim 1.  However, such shared technical feature(s) does not provide a contribution over the prior art, because Prosen et al. (WO 2014/028778 A1, cited in the IDS filed 12/13/2019) disclose such a primer comprising a target-specific sequence and a spacer or quality control sequence (e.g., “loop” sequence) (see the whole document, particularly page 46, lines 9-24).  In addition, Stephens et al. (WO 2015/126766 A1, cited in the IDS filed 12/13/2019) also disclose such a primer comprising a target-specific sequence and a spacer or quality control sequence (e.g., non-target tag sequence, and/or UMI sequence which comprises randomized bases) (see the whole document, particularly paragraph [0071] and Figure 3).
Thus, the inventions listed as Groups I-III are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common technical feature that provides a contribution over the prior art.  Accordingly, 
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to only one invention.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639